DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 3, 5 – 12, and 14 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2009/0002637) in view of Forouhar et al (US 2010/0007660, hereafter Forouhar) in further view of Ishikawa et al (US 10,091,475, hereafter Ishikawa).

As per claim 1, Harada discloses a projection system, comprising:
an image capturing device (Figure 2 element 4), adapted to capture a first image of a projection surface, wherein the first image comprises a plurality of positioning images (¶ 27);
 5a processing device (Figure 2 element 6), adapted to receive the first image, and calculate to generate a plurality of positioning points according to the positioning images (¶ 25 - 33); and
a projection device (Figure 2 element 1), adapted to project a second image to the projection surface according to the positioning points, wherein the second image comprises a plurality of deformation points, 10wherein an amount of the deformation 
However, Harada does not explicitly teach at least four physical positioning objects are adapted to be disposed on the projection surface, the at least four physical positioning objects are separated from each other, the positioning images are images of the at least four physical positioning objects in the first image, and the at least four physical positioning objects are within a projection  range of the projection device , and
wherein when the projection device projects the second image to the projection surface, positions of the deformation points on the projection surface are adjusted to be complied with positions of the positioning points, such that the second image projected to the projection surface is deformed.
In the same field of endeavor, Forouhar discloses at least four physical positioning objects are adapted to be disposed on the projection surface, the at least four physical positioning objects are separated from each other, the positioning images are images of the at least four physical positioning objects in the first image, and the at least four physical positioning objects are within a projection  range of the projection device (Figure 4; ¶ 23 and 27).
However, Harada or Forouhar does not explicitly teach wherein when the projection device projects the second image to the projection surface, positions of the deformation points on the projection surface are adjusted to be complied with positions of the positioning points, such that the second image projected to the projection surface is deformed.

In the same field of endeavor, Ishikawa discloses wherein when the projection device projects the second image to the projection surface, positions of the deformation points on the projection surface are adjusted to be complied with positions of the positioning points, such that the second image projected to the projection surface is deformed (column 7 lines 15 – column 8 lines 30).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Harada in view of Forouhar in further view of Ishikawa.  The advantage is improved calibration of the projection system.
As per claim 2, Harada discloses the projection system of claim 1, wherein the processing device calculates to generate the positioning points corresponding to the positioning images according to feature 15points of the images of the physical positioning objects (¶ 27 and 39 – 40).
As per claim 3, Harada discloses the projection system of claim 2, wherein the images of the physical positioning objects comprise a first geometric figure and a second geometric figure, the feature points of the images of the physical positioning objects are a feature point of the first geometric figure and a feature point of the second geometric figure, and the processing device calculates to generate the positioning points 20according to a relative position relationship of the feature points (¶ 30 and 40 - 42).
As per claim 5, Harada discloses the projection system of claim 1, wherein the physical positioning objects are adhered to the projection surface, positioning points of the physical positioning objects are within an image capturing range of the image capturing device, and within a projection range of the projection 5device (¶ 38 - 40).
As per claim 6, Harada discloses the projection system of claim 1, wherein the positioning points are within a projection range of the projection device (¶ 38 - 40).
As per claim 7, Harada discloses the projection system of claim 1, wherein the projection device projects a plurality of reference images to the projection surface, the 
As per claim 8, Harada discloses the projection system of claim 7, wherein the reference images comprise a full black image, a full white image, a first point array image and a second point array 15image, wherein the second point array image is obtained according to the first point array image (¶ 46).
As per claim 9, the projection system of claim 1, wherein the positioning points are distributed in the first image in a predetermined sequence, and the deformation points are distributed in the second image in the predetermined sequence (¶ 38 - 40).
Regarding claim(s) 10 – 12 and 14 - 18, arguments analogous to those presented for claim(s) 1 – 3 and 5 - 9 are applicable for claim 10 – 12 and 14 - 18.

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CHIKAODILI E ANYIKIRE/ Primary Examiner, Art Unit 2487